Russell, C. J.
If upon tlie hearing “the certiorari shall be dismissed, and a final decision made in the cause by the superior court, the defendant in certiorari may sign up judgment in said superior court against the plaintiff and his security for the sum recovered by him” (Civil Code, § 5205); and where in such a case counsel for the defendant in certiorari, after the order dismissing the certiorari had been taken, made an attempt to enter up a judgment, which was later conceded by both parties to be a nullity because the intended judgment was not signed by the court, it was not error for the court, within a reasonable time thereafter, upon proper motion and after notice to the plaintiff in certiorari, to enter up a judgment nunc pro tunc. Civil Code, § 5703.

Judgment affirmed.


Broyles, J., not presiding.

Certiorari; from Fulton superior court—Judge Ellis. March 19, 1914.
Daley & Chambers, for plaintiff in error.
Thomas E. Scott, contra.